Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 19, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
  143262                                                                                               Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  TIGRAN MOVSISYAN,                                                                                        Brian K. Zahra,
           Plaintiff-Appellant,                                                                                       Justices


  v                                                                 SC: 143262
                                                                    COA: 299235
                                                                    Wayne CC: 06-624011-CZ
  IPAX CLEANOGEL, INC.,
           Defendant-Appellee.

  _________________________________________/

          On order of the Court, the application for leave to appeal the May 10, 2011 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the question presented should now be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 19, 2011                    _________________________________________
           1012                                                                Clerk